 DEACONESS MEDICAL CENTER
 589
Deaconess Medical Center 
and
 Service Employees 
International Union, District 1199NW, AFLŒ
CIO. 
Case 19ŒRCŒ14366
  April 15, 2004 
DECISION AND DIRECTION OF SECOND 
ELECTION BY MEMBERS 
LIEBMAN
, SCHAUMBER, AND 
WALSH  The National Labor Relations Board, by a three-
member panel, has considered 
an objection to an election 
held April 24, 2003, and the hearing officer™s report rec-
ommending disposition of it.  The election was con-
ducted pursuant to a Stipulated Election Agreement.  The 
revised tally of ballots shows 252 for and 266 against the 
Petitioner; 1 challenged ballot cast by an eligible voter 
that was not opened because it was not determinative; 

and 11 other, unresolved challenged ballots, an insuffi-
cient number to affect the results. 
The Board has reviewed the record in light of the ex-
ceptions and briefs, has adopted the hearing officer™s 
findings
1 and recommendations,
2 and finds that the elec-
tion must be set aside and a new election held. 
The hearing officer found merit in the Petitioner™s Ob-
jection 2, which alleged that the Employer interfered 
with the results of the elec
tion by threatening employees 
with the loss of a plan to restore wage rates if they se-
lected the Union as their barg
aining representative.  We 
agree with the hearing officer™s recommendation to sus-
tain the objection for the following reasons.  
Factual Background 
On March 14, 2003,
3 the Union filed a petition seeking 
an election in a bargaining unit of registered nurses em-
ployed by Deaconess Medical Center (the Employer).  
Shortly before the Union filed its petition, the Employer 
implemented a nine-percent across-the-board wage re-
duction.  The employees were informed of this reduction 

on March 3, and it became effective on March 17. The 
Employer told the employees at various times, however, 
that their wages would be restored when the Employer 

regained ﬁfinancial stability,ﬂ ﬁprofitability,ﬂ or a ﬁsus-
tained positive level.ﬂ  During March and April, the Em-
ployer held several open forums to discuss the wage cut, 
                                                          
 1 The Employer has excepted to some of the hearing officer™s credi-
bility findings. The Board™s established policy is not to overrule a hear-ing officer™s credibility resolutions 
unless the clear preponderance of all 
the relevant evidence convinces 
us that they are incorrect. 
Stretch-Tex 
Co., 118 NLRB 1359, 1361 (1957). We find no basis for reversing the 
findings.  
2 In the absence of exceptions, we adopt pro forma the hearing offi-
cer™s recommendation that Petitioner™s Objections 1, 3, and 5 be over-
ruled. The Petitioner withdrew Objection 4 at the start of the hearing.  
3 All dates are 2003 unless stated otherwise. 
the financial position of the hospital, and the plan to re-
store financial stability.  While the Employer did not 
provide a specific date, the employees were repeatedly 
reassured that the Employer planned to restore wages 

when it regained financial stability.  
During the election campaign, the Employer distrib-
uted materials to the employees to support its position 

that employees should vote 
against the Union.  About 
April 8, the Employer distributed a flier which generally 

described the process of collective bargaining.  The flier 

included the following statement:  
 Q. Employees cannot lose what they already 
have, right?  
A. That™s not true at all! At the start of and dur-
ing bargaining, there generally are no changes to ex-
isting wages, benefits, and working conditions. Gen-
erally, an employer is not allowed to make unilateral 

pay changes for bargaining unit employees during 
negotiations.  If, for example, the Hospital restored 
profitability, and wanted to give back some or all of 

the 9% pay reduction, it could easily make those pay 
adjustments for non-bargaining unit employees, but 
it would have an obligation to continue bargaining 

with the Union and could not unilaterally make those 
pay changes for the bargaining unit. The fact is that 
as a result of bargaining, employees could get more, 
stay the same, or even get less. [Emphasis in origi-
nal.]  
 In the next paragraph, the flier stated that it could take 

months or even a year or more to negotiate a contract.   
When asked, the Employer™s managers reinforced the 
flier™s message.  Two registered nurses (RNs) in the bar-
gaining unit testified that their managers told them that if 

the Union won, their wages would be frozen until a con-
tract was signed.  Both RNs were told on separate occa-
sions and with other unit employees present that if the 

Employer restored profitability and decided to give back 
some or all of the wage cut, employees who were not 
represented by a union could receive the wages immedi-

ately, whereas employees 
who selected a union would 
have their wages frozen until a contract resulted from 

bargaining, and bargaining could take as long as a year.   
Analysis 
The issue in this case is whether the Employer engaged 
in objectionable conduct by threatening the employees 

with the loss of an established condition of employment 
if the Union won the election.  In agreement with the 
hearing officer, we find that it did. 
An employer™s threat to ta
ke away existing terms or 
conditions of employment if its employees vote for union 

representation clearly interferes with employee free 
341 NLRB No. 79 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 590 
choice in the election.  
Pearson Education, Inc., 
336 
NLRB 979 (2001).  And conditions of employment en-
compass not only those wages, hours, and working con-
ditions in force at the time, 
but also what the employer 
commits itself to grant in the future.  
Liberty Telephone 
& Communications, Inc.
, 204 NLRB 317 (1973) (condi-
tions of employment include su
ch things as the expected 
weekly wage, anticipated wage increases, and other an-

nounced or expected
 benefits); 
Alpha Cellulose Corp.
, 265 NLRB 177 fn. 1 (1982), enfd. 718 F.2d 1088 (4th 
Cir. 1983) (finding that an employer has the duty to im-
plement benefits which have become conditions of em-
ployment by virtue of prior commitment or practice).  In 
particular, the existing terms and conditions of employ-
ment include promised, nondiscretionary wage increases. 

More Truck Lines,
 336 NLRB 772 (2001), enfd. 324 
F.3d 735 (D.C. Cir. 2003).   
In Liberty Telephone
, supra, the Board held that the 
definition of ﬁconditions of employmentﬂ includes not 
only what the employer has already granted, but also 
what it 
proposes to grant
.  204 NLRB at 317.  Terms and 
conditions of employment are comprised of the normal 
foreseeable expectations ar
ising out of the employment 
relationship, including, inter alia, ﬁannounced or ex-
pected benefits.ﬂ  Id.  The 
Board™s use of the disjunctive 
makes it clear that the Empl
oyer™s announcedŠeven if 
unexpectedŠbenefit of conditi
onal restoration of previ-
ous wage rates upon the company™s return to financial 
stability fits easily within the definition of terms and 
conditions of employment.  Thus, contrary to our col-
league™s view of 
Liberty Telephone
, the result in that 
case did not turn on whether the employees had a reason-

able expectation based on past employer practice that 
they were going to get the announced but subsequently 
canceled wage increase.  
Moreover, the Board and the courts have determined 
that a matter is a reasonable
 expectancy of the employ-
ment relationship, and thus a term and condition of em-

ployment, if it in fact acted 
as an inducement to employ-
ees to accept or continue employment.  204 NLRB at 

317Œ318.  The Employer™s conditional promise of resto-

ration of the nine-percent wa
ge cut if the company re-
gained financial stability certainly satisfies that standard.  

It is entirely reasonable under 
Liberty Telephone 
to infer 
here that, notwithstanding the depressed condition of the 
Employer™s wages following its nine-percent across-the-
board reduction, current employees would nevertheless 

be induced to stay, new employees would be induced to 
join, and all employees would be induced to work par-
ticularly hard, to achieve the financial benefits of the 

Employer™s repeated promises
 to restore previous wage 
levels if and when it regained financial stability. 
In Pearson Education, Inc.
, supra, the Board con-
cluded that the employer™s threat to withhold a promised 
wage increase if the employees chose the union was ob-
jectionable conduct sufficient 
to set aside the election.  
The employer announced, shor
tly before the election, 
that it would provide unit employees who stayed with the 

employer following its move to
 its new location a $1.10-
per-hour-raise effective with the opening of the new fa-
cility.  Shortly after making that promise and just days 
before the union election, the 
employer distributed a leaf-
let which informed employees that the employer would 
be able to implement the wage increase to represented 
employees if the union lost, but all wages and benefits 
would have to be negotiated if the Union won. 
The Board found that the employer™s leaflet was a 
threat to withdraw a promised
 benefit.  Because the raise 

was promised before the election and before the em-
ployer had a duty to bargain, the Board found that the 
employer had a duty to implement that raise at the 
scheduled time, even if the union won the election, and 
that its threat to withhold the raise clearly interfered with 

employee free choice.   
Applying the above principles 
to the facts of this case, 
we find in agreement with 
the hearing officer that the 
Employer™s prepetition promise to the employees to re-
store their wages was a term and condition of their em-
ployment.
4  The promise was conditioned only on the 
Employer™s return to ﬁfinancial stability,ﬂ ﬁprofitability,ﬂ 
or a ﬁsustained positive level,ﬂ as determined by the Em-
ployer.  If and when the Empl
oyer determined that this 
precondition to restoration of wages was satisfied, the 
Employer would then be obligated to fulfill its otherwise 
                                                          
 4 Our colleague™s reliance on American Mirror Co
., 269 NLRB 1091 
(1984), for a contrary 
result is unavailing. American Mirror does not 
involve a question of whether and under what circumstances a prepeti-
tion promise to employees of a new benefit constitutes a condition of 
employment. Rather, 
American Mirror
 involves the question of 
whether the respondent violated the Act by threatening to and in fact 
unilaterally discontinuing a well-established pattern of periodic general 
wage increases (31 such increases in the 11 years prior to the events in 
question) of varying amounts and timing during the years, in retaliation 

against the employees™ union and orga
nizational activities and in dero-
gation of the respondent™s obligation to bargain with the union about 

the discontinuation of these periodic wage increases. 
American Mirror neither addresses nor resolves by implication the underlying issue be-
fore us here: whether the Employer™s express repeated promises to its 
employees to restore wage levels if the Employer regained financial 

stability constituted a condition of the employees™ employment, such 
that the Employer could not thereafte
r legitimately threaten to withhold 
any such restoration of wages from 
employees who elected to be repre-
sented by the Union.  Because American Mirror
 is thus distinguishable 
from the instant case, it is unnecessa
ry for us to pass on whether it was 
correctly decided. Cf. 
Daily News of Los Angeles, 
315 NLRB 1236 
(1994), enfd. 73 F.3d 406 (D.C. Cir. 1996) (periodic wage increases 

become conditions of employment if 
they are an established practice, 
regularly expected by the employees). 
  DEACONESS MEDICAL CENTER
 591
unqualified prepetition promise to restore wages for 
all 
of its employees.  After the Union filed its petition for an 
election, however, the Employer told the employees that 
while it could easily restore the wages of nonrepresented 

employees if the Employer regained profitability, it could 
not do the same for employees who had become repre-
sented by the Union.  That 
was a threat to withhold a 
prepetition promised across-the-board wage increase 
from employees who subsequently elected to be repre-
sented by the Union for purposes of collective bargain-
ing. The threat was objectionable and warrants setting 
aside the election.5  Pearson Education, Inc., 
supra; 
More Truck Lines,
 336 NLRB 772 (2001) (employer 
engaged in objectionable conduct when it told employees 
that if the new union was certified, an existing collective- 

bargaining agreement would be null and void and sched-
uled annual wage increases would not be given).  
Our dissenting colleague find
s that the Employer did 
not threaten employees with 
the loss of the plan to re-
store wages, but rather finds that the promise was too 
tenuous, too dependent on the Employer™s discretion for 

the Employer to be able to implement it unilaterally.  Our 
colleague misses the mark.  As stated above, we recog-
nize that the promise was conditioned upon the Em-

ployer™s determination of its financial situation.  If, how-
ever, the Employer made that determination, it was obli-
gated, by its own promise, to restore the wage cut for 
unit employees as well as all other employees.  There-
fore, it was not legally accurate to tell unit employees 
that it would not be able to unilaterally apply any possi-

ble wage restoration to them if the Union were selected.  
Rather, we find that such a 
statement was a threat to pe-
nalize employees for exercising 
their right to choose un-
ion representation.
6                                                           
                                                           
5 We do not disagree with our collea
gue that the Employer could ul-
timately choose to restore wages all at 
once, incrementally, or not at all, 
depending on its financial situation.
 We are only finding here that the 
Employer could not properly threaten
, contrary to the all-inclusive 
terms of its prepetition promise, that if it 
did restore wages (whenever, 
and to whatever extent), it would do so for everyone 
except those who 
had elected to be represented by 
the Union. In contemplating which 
way to vote, the employees woul
d reasonably understand from the 
Employer™s April 8 flier and the ensuing remarks of its managers, dis-
cussed above, that a union defeat would keep them in the running for 
the conditionally promised wage increase, while a union victory would 
take them out of the running for it. The Employer™s statements thus had 
a reasonable tendency to interfere with
 the employees™ exercise of their 
right freely to choose whether to be represented by the Union.  
6 Setting aside the instant election b
ecause of the Employer™s threat 
is additionally warranted by the closeness of the election: 48 percent for 

the Union, 50 percent against, and 2 percent challenged.  
Accordingly, we sustain Petitioner™s Objection 2, set 
aside the election, and direct
 that a second election be 
held.
7  [Direction of Second Election omitted from publication.] 
MEMBER 
SCHAUMBER, dissenting.  
In March 2003, due to severe financial difficulties, the 
Employer was forced to cut all employees™ wages by 
nine percent. At the time the cut was announced, all em-
ployees were reassured that the Employer did not intend 
for the cuts to be permanent, 
but that they were necessary 
for the hospital™s financial health.  The employees were 
told that the wages would be restored to the pre-March 
level when the Employer™s financial condition had ﬁsta-
bilized,ﬂ i.e., when profitability had been restored.  On 
the heels of the wage cut announcement, th
e Union filed 
its petition for an election to represent the registered 
nurses (RNs).   
At issue in this case is whether the Employer interfered 
with the election by explaining to employees that if they 
voted for the Union, any effort to restore their wages 
could not be undertaken unilaterally, but instead would 

be subject to the bargaining process.  Contrary to the 
majority, the legal reality was that, in the absence of an 
established past practice concerning wage restoration, the 

Employer could not change the wages of represented 
employees without bargaining with the Union.  There-
fore, the statements in the campaign literature and by 
managers to that effect were accurate statements of the 
Employer™s obligations under the law.  My colleagues™ 
conclusion to the contrary penalizes the Employer for 

explaining to employees its legal responsibilities.  For 
these reasons, I respectfully dissent.   
Facts The Employer™s financial condition had reached a 
critical low by the end of 2002 and continuing into 2003.  
After other measures failed to turn the financial difficul-
ties around, the Employer was forced to cut all employ-
ees™ wages by nine percent in March 2003.  The employ-

ees were told at the time of the wage cut that wages 
would be restored when the Employer achieved financial 
stability.  The employees were not given any timeframe 

for this to occur, and the Em
ployer informed them that 
the wages might be restored all at once or in increments.  
The Union filed its petition seeking representation of 
the RNs on March 14, just after the wage cut announce-
 7 In setting aside this election and di
recting a new one, we are not, as our colleague claims, penalizing the 
Employer. That is not, nor should 
it be, our focus. Rather, we are find
ing that the Employer interfered 
with employee free choice and we are therefore directing that the em-
ployees be given a second chance to vote on whether or not to be repre-
sented by the Union, this time without interferenceŠfrom anyone. 
   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 592 
ment and 3 days before the wa
ge cut became effective.  
During the union campaign, the Employer distributed a 
question and answer flier which outlined the Employer™s 
legal position regarding any possible wage restoration for 

unit employees, stating: 
 Q. Employees cannot lose what they already 
have, right?  
A. That™s not true at all! At the start of and dur-
ing bargaining, there generally are no changes to ex-

isting wages, benefits, and working conditions. Gen-
erally, an employer is not allowed to make unilateral 
pay changes for bargaining unit employees during 
negotiations.  If, for example, the Hospital restored 
profitability, and wanted to give back some or all of 

the 9% pay reduction, it could easily make those pay 
adjustments for non-bargaining unit employees, but 
it would have an obligation to continue bargaining 

with the Union and could not unilaterally make those 
pay changes for the bargaining unit. The fact is that 
as a result of bargaining, employees could get more, 
stay the same, or even get less. [Emphasis in origi-
nal.]  
 In the next paragraph, the Employer truthfully stated that the 

law does not place a time limit on bargaining, and that it can 
take months or even a year or more to reach an agreement.  

During the election campaign, employees occasionally 
asked their managers about the possible effect unionization 
would have on the wage issue.  In response, managers on 

two occasions told employees that if the Employer became 
profitable, it would not be able to unilaterally restore wages 
to union employees, but that it would take this issue to the 
Union for bargaining.  
Analysis 
The issue in this case is whether the Employer threat-
ened employees with the loss of a condition of employ-
ment if the Union won the election.  Resolution of that 

issue turns on whether the Employer™s statements that 
wages would be restored when it reached financial stabil-
ity established a new condition of employment.  The ma-

jority answers this question in the affirmative.  I dis-
agree. 
It is accurate, as stated by the majority, that a ﬁcondi-
tion of employmentﬂ can include promised benefits. 

However, not all employer announcements and inten-
tions rise to that level.  For a statement of intent, such as 

the one at issue in this case, to be a ﬁcondition of em-
ployment,ﬂ there must be a ﬁreasonable certaintyﬂ as to 
the timing and criteria of its implementation.  
American 
Mirror Co.
, 269 NLRB 1091, 1094 (1984) (employer 
lawfully told all employees in a meeting 2 days before 

the election that no raises would be given because of the 
union campaign, where no wage increase was scheduled, 

promised, determined, or announced); Cf. 
NLRB v. Allis-
Chalmers Corp.
, 601 F.2d 870, 875Œ876 (5th Cir. 1979) 

(employer must bargain over wage increase which did 

not result from ﬁpurely automaticﬂ policy and was not 
pursuant to ﬁdefinite guidelinesﬂ). 
 Applying these principles, 
the Employer™s statements 
that wages would be restored when it reached financial 

stability did not establish a condition of employment 
because those statements were
 too uncertain and discre-
tionary.
1  The employees were not given any timeframe 
or plan for the wage restoration or determination as to 

what would constitute ﬁfinancial stability.ﬂ  It is undis-
puted that the Employer could choose to restore wages 
all at once, incrementally, or not at all, depending en-

tirely on its own determination of its financial situation.  
Thus, the ﬁpromiseﬂ of wage restoration was dependent 
on events that might never occur.  Furthermore, there 

was no established practice of cutting wages then restor-
ing them at a later date.  Under the circumstances, there 
was no promise or commitment on which employees 
could reasonably rely, and it stretches the facts to find, as 
my colleagues do, that the Employer™s statements estab-
lished a condition of employment.
2  The majority does not deny 
that the Employer retained 
sole discretion over the wage restoration decision, but 

finds at the same time that the Employer did not have to 

bargain over that decision if the Union became the bar-
gaining representative. Indeed, the majority finds that the 
Employer had a duty to implement the restoration for all 

employees if it determined it was in a financial position 
to do so, without bargaining with the Union.  However, 
the Board and the courts have consistently held that dis-
cretionary wage increases are the type of action over 
which an employer must bargain with a newly certified 
union.  See 
NLRB v. Katz
, 369 U.S. 736, 746 (1962) (em-
ployer must bargain with 
union over merit increases 
which were ﬁin no sense automatic, but were informed 

by a large measure of discretionﬂ); 
NLRB v. Allis-
Chalmers Corp.
, supra, enfg. 234 NLRB 350 (1978).
  Applying this precedent, th
e Employer would have to 
bargain over the discretionary wage restoration and could 
not implement it unilaterally.   
In finding otherwise, the majority relies on 
More Truck 
Lines, 336 NLRB 772 (2001)
.  That reliance is mis-
                                                          
 1 Cf. Lee™s Summit Hospital & Health Midwest, 
338 NLRB 841, 842 
fn. 3 (2003) (employer violated the 
Act by withholding a wage adjust-
ment that the Board found had become an established pattern and prac-
tice over many years and therefore was a condition of employment). 
2 Cf. Liberty Telephone & Communications, Inc.
, 204 NLRB 317 
(1973) (promise rises to the level of condition of employment when it 

ﬁin fact acted as an inducement 
to employees to accept or continue 

employmentﬂ).   
  DEACONESS MEDICAL CENTER
 593
placed.  In More Truck Lines
, the employer informed 
employees, shortly before an election involving an in-
cumbent union and a challenger seeking to oust it that if 
the challenger won, its coll
ective-bargaining agreement 
would be ﬁnull and voidﬂ and 
they would not receive the 
annual wage increases specifi
ed in that agreement. The 
Board found these statements
 objectionable because the 
annual wage increases were conditions of employment; 
they were a reasonable expectancy of the employment 
relationship because the timing and amount of those in-
creases was specified in the collective-bargaining agree-
ment.  In the instant case, we
 are not dealing with an an-
nual wage increase to which the Employer by agreement 

was obligated.  Nor, as men
tioned, is there evidence of 
regular wage cuts and restorations much less a collective- 
bargaining agreement that contains provisions relating to 
such wage actions.
3  Liberty Telephone, 
supra, cited by my colleagues, is 
not to the contrary.  At is
sue there was the employer™s 
decision to withhold from its newly represented employ-
ees a wage increase that had been promised to all em-

ployees subject only to governmental
 approval.  The in-
crease was in keeping with the employer™s practice of 

adjusting wages twice annually, and the specific amount 

had been fixed and communicated to employees. Id. at 
321 fn. 3.  It was only in that context that the Board 
stated that a condition of employment ﬁincludes not only 
what the employer has already 
granted, but also what he 
‚proposes to grant.™ﬂ  Thus, 
the promised wage increases 
were definite as to timing and amount, while the Em-
ployer™s general statements about wage restoration here 
were not.
4  My colleagues seize on a few words from the Board™s 
decision in Liberty Telephone
, namely, that terms and 
conditions of employment include ﬁannounced or ex-

pected benefitsﬂ and then argu
e that since the Board used 
the disjunctive, an ﬁannouncedŠeven if unexpectedŠ
                                                          
 3 I take particular exception to the hearing officer™s reliance on 
More Truck Lines to find that ﬁonce the union organizing drive began, the 
Employer was required to maintain the status quo 
and inform employ-
ees that their selection of the Unio
n as their bargaining representative 
would not have any effect on its promise regarding restoration of the 
wage rate.ﬂ (Emphasis added.)
  Contrary to the hearing officer™s impli-
cation, 
More Truck Lines
 does not impose an affirmative obligation on 
an employer to tell employees that the union election has no effect on 

its decision making process. I note w
ith approval that my colleagues do 
not rely on this mistaken proposition nor impose such a duty.  
4 United Aircraft Corp., 199 NLRB 658, 661 (1972) (employer 
unlawfully withheld promised wage
 increase after union certification 
where before election employer 
had posted a notice announcing 8-
percent wage increase effective April 21, 1969), and 
Armstrong Cork 
Co. v. NLRB, 211 F.2d 843, 847 (5th Cir. 1954) (employer announced 
7.4- percent wage increase effectiv
e on approval by Wage Stabilization 
Board but withheld it after union 
was certified), which are cited in 
Liberty Telephone, 
are distinguishable for the same reasons.   
benefit . . . fits easily within the definition of terms and 
conditions of employment.ﬂ  My colleagues miss the 
point and unnecessarily confuse long standing Board and 
court law on this issue.  See
 American Mirror Co., supra; NLRB v. Allis-Chalmers Corp.
, supra.  Simply put, a 
mere ﬁannouncementﬂ of a possible future benefit, condi-

tioned on an event that may never come to pass, and 

where the standard for meet
ing that condition is subjec-
tive, does not rise to the level of a term and condition of 

employment.  This is due to the lack of ﬁreasonable cer-
taintyﬂ as to the timing and implementation of the bene-
fit.  American Mirror Co.,
 supra, 269 NLRB at 1094. 
Liberty Telephone
 should not be read to the contrary.  
As mentioned, 
Liberty Telephone involved a program 
of two wage increases which the employer had a ﬁlong-
standing policy and practiceﬂ 
of granting every year in 
January and July.  The employer unilaterally withheld 
the promised July increase after the union was certified.  

It was in this context that the 
Liberty Telephone Board 
said,  in determining whether a particular matter or program 
is a term and condition of employment . . . , the Board 
and courts have properly considered whether the pro-

gram is a 
reasonable
 expectancy of the employment re-
lationship, i.e., whether the program 
in fact
 acted as an 
inducement to employees to accept or continue em-

ployment. [Emphasis added.]  
 204 NLRB at 317Œ318.  As an example of a case where a 

reasonable expectancy was established, the 
Liberty Tele-
phone 
Board cited 
Armstrong Cork Co. v. NLRB
, 211 F.2d 
843 (5th Cir. 1954).  In 
Armstrong, the employer announced 
a 7.4-percent wage increase for all employees, conditioned 

only on approval by the Wage Stabilization Board.  After 

the union™s certification, the employer cancelled the pro-
posed increase insofar as applicable to the union employees.  
The court found that this withdrawal was ﬁequivalent to 
changing ‚conditions of employment,™ for the definition of 
the quoted phrase includes not only ‚what the employer has 
already granted,™ but also what he ‚proposes to grant.™ﬂ  Id. 

at 847. In both 
Liberty Telephone 
and 
Armstrong
, however, 
employees had a reasonable expectancy that they would 

receive the announced wage increase because it was spe-
cific as to timing and amount and the only condition for 
its bestowal was an objective oneŠapproval by the fed-

eral government.  As shown, no such 
reasonable 
expec-
tancy was established by the Employer™s stated desire to 

restore wages.  By nevertheless finding a condition of 

employment here, my colleagues distort the principles set 
forth in 
Liberty Telephone
 and work a significant and 
unwarranted change in Board law.   
   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 594 
Pearson Education, Inc.
, 336 NLRB 979 (2001), cited 
by the majority, is likewise distinguishable.  In that case, 
after the filing of the election petition and 12 days before 
the election, the employer ann
ounced that bargaining unit 
employees who remained w
ith the employer following 
the relocation of its plant, would receive a $1.10-per-
hour-wage increase effective w
ith the opening of the new 
facility, and told employees that the relocation was 
scheduled to take place on January 1, 1998.  A few days 
before the election, the empl
oyer distributed a leaflet 
telling employees that it would be free to move ahead 
with the announced wage increases without a union, but 
ﬁ[w]ith a union, since all wages and benefits would be 
subject to negotiation no one can predict what the final 
wage package would be.ﬂ
5   Unlike the Employer™s statem
ents about restoring the 
wage cuts if it became profitable and achieved ﬁfinancial 

stability,ﬂ the announced wage increase in 
Pearson 
was 
specific as to both timing and amount.  There was no 
provision for discretion on the employer™s partŠthe de-
cision to relocate had already been made and all employ-

ees who stayed with the company and moved with it to 
the new plant would receive the wage increase.  In the 
present case, the Employer made no such specific repre-

sentation, but told employees that it would restore wages 
when it determined it was profitable, at a time and in a 
manner of its choosing.  
Because the Employer would have been obligated to 
bargain, if its employees had voted in favor of union rep-
resentation, before restoring their wages to pre-March 

levels, it did not threaten employees when it informed 
them of this legal fact.
6 Again, Board precedent man-
dates this result.  In 
American Mirror Co
., supra, 269 
NLRB at 1094, the Board found no violation where the 
company president 
told all employees in a meeting 2 
days before the election that no raises would be given 
because of the union campaign.
  In that case, the Board 
found that the statement was not
 coercive or threatening, 
but merely reflected the true legal position of the com-
pany, that no wage increase coul
d be given.  Similarly, in 
this case, since the Employer™s statements regarding res-
toration of the wages if and when financial stability was 
achieved did not establish a condition of employment, its 
                                                          
 5 The leaflet asked the rhetorical question ﬁWhat do you have to 
lose?ﬂ and answered that question by listing the annualized amount of 
the announced wage increaseŠ $2522. 
6 The Employer did not tell employees they would be ﬁout of the 
runningﬂ for the wage restoration if 
the Union won the election, as my 
colleagues say. Rather, the Employer 
lawfully and accurately told the 
employees that any decision regarding 
the restoration would be taken to 
the Union for bargaining.  
subsequent statements during the union campaign, both 
written and verbal, were not threats, but lawful descrip-
tions of the Employer™s obligations under the law.  Id.; 
see also Oxford Pickles
, 190 NLRB 109 (1971) (accurate 
statements of law and facts do not amount to implied 
threats).   The majority deprecates the usefulness of 
American 
Mirror as a guide to the disposition of this case by char-
acterizing it as factually inapplicable.  My colleagues 
also question whether 
American Mirror 
remains good 
law.  I cannot agree with either proposition. 
 The issue in American Mirror
 was whether a term or 
condition of employment existe
d. Because that is the 
issue before us here, the decision and reasoning adopted 

by the Board in American Mirror are applicable to the 
disposition of this case.  In 
American Mirror, 
the em-
ployer had a practice of awarding periodic general wage 

increases which varied in ti
ming and amount.  In finding 
that no term or condition of employment was established 
by this practice
, the Board reasoned: 
 The Board makes a distinction between an announced 

and scheduled increase, considering the same as an ex-
isting benefit, and a possible or expected increase but 

not one based on promise but upon increases in previ-
ous years where no specific date or amount could be set 
with any degree of certainty. 
 269 NLRB at 1094.  These same principles are clearly ap-

plicable to the instant case.  Here, as in 
American Mirror, 
the potential wage restoration was not ﬁscheduled,ﬂ but 
could have taken place at any time, or not at all, and ﬁno 
specific date or amount could be set with any degree of cer-
tainty.ﬂ  Accordingly, no term or condition of employment 
has been established in this case.  
As to whether 
American Mirror 
was correctly decided, 
the case is extant Board law and wholly consistent with 

the established body of law dealing with the quantum of 

evidence required to establish a condition of employ-
ment.  In my view, it was correctly decided and, there-
fore, I have relied upon it. 
Thus, the Employer did not threaten the employees 
with the loss of a promised 
wage increase, but rather, the 
Employer lawfully informed 
the employees that it would 
have to bargain with the Union over the discretionary 
decision to restore their wages and the process for doing 
so.  Because the Employer™s statements were not objec-

tionable conduct, I would certify the results of the elec-
tion.  
   